Exhibit 99.1 CORRECTION: SPARK NETWORKS® REPORTS SECOND QUARTER 2017 RESULTS In the news release, "Spark Networks® Reports Second Quarter 2017 Results," issued August 7, 2017 by Spark Networks, Inc. (NYSE American: LOV), we are advised by the company that, due to a production error, the previously furnished press release contained incorrect information for ARPU metrics within the tables presenting Segment Results From Operations and Key Quarterly Metrics. This press release corrects ARPU metrics within these tables.
